

115 S1096 RS: Maritime Administration Authorization and Enhancement Act for Fiscal Year 2018
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 182115th CONGRESS1st SessionS. 1096[Report No. 115–136]IN THE SENATE OF THE UNITED STATESMay 11, 2017Mrs. Fischer (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJuly 24, 2017Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend and enhance certain maritime programs of the Department of Transportation, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Maritime Administration Authorization and Enhancement Act for Fiscal Year 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Authorization of the Maritime Administration.Sec. 3. Removal adjunct professor limit at United States Merchant Marine Academy.Sec. 4. Acceptance of guarantees in conjunction with partial donations for major projects of the United States Merchant Marine Academy.Sec. 5. Authority to pay conveyance or transfer expenses in connection with acceptance of a gift to the United States Merchant Marine Academy.Sec. 6. Authority to participate in Federal, State or other research grants.Sec. 7. Continuing funding for the United States Merchant Marine Academy.Sec. 8. Access to satellite phone during Sea Year program.Sec. 9. Assistance for small shipyards and maritime communities. 2.Authorization of the Maritime Administration (a)In generalThere are authorized to be appropriated to the Department of Transportation for fiscal year 2018, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $99,902,000, of which—
 (A)$74,851,000 shall be for Academy operations, including— (i)the implementation of section 3514(b) of the National Defense Authorization Act for Fiscal Year 2017, as added by section 8; and
 (ii)staffing, training, and other actions necessary to prevent and respond to sexual harassment and sexual assault; and
 (B)$25,051,000 shall remain available until expended for capital asset management at the Academy. (2)For expenses necessary to support the State maritime academies, $29,550,000, of which—
 (A)$2,400,000 shall remain available until September 30, 2018, for the Student Incentive Program; (B)$3,000,000 shall remain available until expended for direct payments to such academies;
 (C)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
 (D)$1,800,000 shall remain available until expended for training ship fuel assistance; and (E)$350,000 shall remain available until expended for expenses to improve the monitoring of the service obligations of graduates.
 (3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $36,000,000, which shall remain available until expended.
 (4)For expenses necessary to support Maritime Administration operations and programs, $58,694,000. (5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $20,000,000, which shall remain available until expended.
 (6)For administrative expenses associated with the program authorized under chapter 537 of title 46, United States Code, $3,000,000, which shall remain available until expended.
 (b)Assistance for small shipyards and maritime communitiesSection 54101(i) of title 46, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking 2015 through 2017 and inserting 2018 through 2020;
 (2)in paragraph (1), by striking $5,000,000 and inserting $7,500,00; and (3)in paragraph (2), by striking $25,000,000 and inserting $27,500,000.
 3.Removal adjunct professor limit at United States Merchant Marine AcademySection 51317 of title 46, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking and at the end; and (B)in paragraph (2), by striking the period at the end and inserting ; and; and
 (2)by striking subsections (c) and (d). 4.Acceptance of guarantees in conjunction with partial donations for major projects of the United States Merchant Marine Academy (a)GuaranteesChapter 513 of title 46, United States Code, is amended by adding at the end the following:
				
					51320.Acceptance of guarantees with gifts for major projects
 (a)DefinitionsIn this section: (1)Major projectThe term major project means a project estimated to cost at least $1,000,000 for—
 (A)the purchase or other procurement of real or personal property; or
 (B)the construction, renovation, or repair of real or personal property.
 (2)Major United States commercial bankThe term major United States commercial bank means a commercial bank that—
 (A)is an insured bank (as defined in section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h)));
 (B)is headquartered in the United States; and (C)has total net assets of an amount considered by the Maritime Administrator to qualify the bank as a major bank.
 (3)Major United States investment management firmThe term major United States investment management firm means—
 (A)any broker or dealer (as such terms are defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c));
 (B)any investment adviser or provider of investment supervisory services (as such terms are defined in section 202 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2)); or
 (C)a major United States commercial bank that—
 (i)is headquartered in the United States; and (ii)holds for the account of others investment assets in a total amount considered by the Maritime Administrator to qualify the bank as a major investment management firm.
 (4)Qualified guaranteeThe term qualified guarantee, with respect to a major project, means a guarantee that—
 (A)is made by one or more persons in connection with a donation for the project of a total amount in cash or securities that the Maritime Administrator determines is sufficient to defray a substantial portion of the total cost of the project;
 (B)is made to facilitate or expedite the completion of the project in reasonable anticipation that other donors will contribute sufficient funds or other resources in amounts sufficient to pay for completion of the project;
 (C)is set forth as a written agreement providing that the donor will furnish in cash or securities, in addition to the donor's other gift or gifts for the project, any additional amount that may become necessary for paying the cost of completing the project by reason of a failure to obtain from other donors or sources funds or other resources in amounts sufficient to pay the cost of completing the project; and
 (D)is accompanied by— (i)an irrevocable and unconditional standby letter of credit for the benefit of the United States Merchant Marine Academy that is in the amount of the guarantee and is issued by a major United States commercial bank; or
 (ii)a qualified account control agreement. (5)Qualified account control agreementThe term qualified account control agreement, with respect to a guarantee of a donor, means an agreement among the donor, the Maritime Administrator, and a major United States investment management firm that—
 (A)ensures the availability of sufficient funds or other financial resources to pay the amount guaranteed during the period of the guarantee;
 (B)provides for the perfection of a security interest in the assets of the account for the United States for the benefit of the United States Merchant Marine Academy with the highest priority available for liens and security interests under applicable law;
 (C)requires the donor to maintain in an account with the investment management firm assets having a total value that is not less than 130 percent of the amount guaranteed; and
 (D)requires the investment management firm, whenever the value of the account is less than the value required to be maintained under subparagraph (C), to liquidate any noncash assets in the account and reinvest the proceeds in Treasury bills issued under section 3104 of title 31.
 (b)Acceptance authoritySubject to subsection (d), the Maritime Administrator may accept a qualified guarantee from a donor or donors for the completion of a major project for the benefit of the United States Merchant Marine Academy.
 (c)Obligation authorityThe amount of a qualified guarantee accepted under this section shall be considered as contract authority to provide obligation authority for purposes of Federal fiscal and contractual requirements. Funds available for a project for which such a guarantee has been accepted may be obligated and expended for the project without regard to whether the total amount of funds and other resources available for the project (not taking into account the amount of the guarantee) is sufficient to pay for completion of the project.
 (d)NoticeThe Maritime Administrator may not accept a qualified guarantee under this section for the completion of a major project until 30 days after the date on which a report of the facts concerning the proposed guarantee is submitted to Congress.
 (e)Prohibition on commingling fundsThe Maritime Administrator may not enter into any contract or other transaction involving the use of a qualified guarantee and appropriated funds in the same contract or transaction..
 (b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, is amended by adding at the end the following:
				51320. Acceptance of guarantees with gifts for major projects..
			5.Authority to pay conveyance or transfer expenses in connection with acceptance of a gift to the
 United States Merchant Marine AcademySection 51315 of title 46, United States Code, is amended by inserting at the end the following:
			
 (f)Payment of expensesThe Maritime Administrator may pay all necessary expenses in connection with the conveyance or transfer of a gift, devise, or bequest accepted under this section..
		6.Authority to participate in Federal, State or other research grants
 (a)Research grantsChapter 513 of title 46, United States Code, as amended by section 3 through 5, is further amended by adding at the end the following:
				
					51321.Grants for scientific and educational research
 (a)Defined termIn this section, the term qualifying research grant is a grant that— (1)is awarded on a competitive basis by the Federal Government (except for the Department of Transportation), a State, a corporation, a fund, a foundation, an educational institution, or a similar entity that is organized and operated primarily for scientific or educational purposes; and
 (2)is to be used to carry out a research project with a scientific or educational purpose.
 (b)Acceptance of qualifying research grantsNotwithstanding any other provision of law, the United States Merchant Marine Academy may compete for and accept qualifying research grants if the work under the grant is to be carried out by a professor or instructor of the United States Merchant Marine Academy.
						(c)Administration of grant funds
 (1)Establishment of accountThe Maritime Administrator shall establish a separate account for administering funds received from research grants under this section.
 (2)Use of grant fundsThe Superintendent shall use grant funds deposited into the account established pursuant to paragraph (1) in accordance with applicable regulations and the terms and conditions of the respective grants.
 (d)Related expensesSubject to such limitations as may be provided in appropriations Acts, appropriations available for the United States Merchant Marine Academy may be used to pay expenses incurred by the Academy in applying for, and otherwise pursuing, a qualifying research grant..
 (b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, as amended by section 4(b), is further amended by adding at the end the following:
				51321. Grants for scientific and educational research..
 7.Continuing funding for the United States Merchant Marine AcademySection 51301 of title 46, United States Code, is amended by adding at the end the following:  (d)Continuing funding (1)In generalOut of any funds in the general fund of the Treasury not otherwise appropriated, there are hereby appropriated such sums as may be necessary for operations of the United States Merchant Marine Academy for any period during which interim or full-year appropriations are not in effect for the United States Merchant Marine Academy, for fiscal year 2018, and for each fiscal year thereafter.
 (2)TerminationAmounts made available for a fiscal year under this subsection shall remain available until the earlier of—
 (A)the enactment into law of an appropriation for such fiscal year (including a continuing appropriation) for such operations); or
 (B)the enactment into law for the Maritime Administration of the applicable regular appropriation for such fiscal year, or continuing appropriations resolution for such fiscal year, without any appropriation for such operations..
 8.Access to satellite phone during Sea Year programSection 3514 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)by striking Not later than and inserting the following:  (a)Vessel operator requirementsNot later than; and
 (2)by adding at the end the following:  (b)Satellite phone accessThe Maritime Administrator shall ensure that each student participating in the Sea Year program is provided or has access to a functional satellite communication device. A student may not be denied from using such device whenever the student determines that such use is necessary to prevent or report sexual harassment or assault..
 9.Assistance for small shipyards and maritime communitiesSection 54101 of title 46, United States Code, is amended— (1)by striking subsection (b) and inserting the following:
				
					(b)Awards
 (1)In generalIn providing assistance under the program, the Administrator shall take into account— (A)the economic circumstances and conditions of maritime communities;
 (B)projects that would be effective in fostering efficiency, competitive operations, and quality ship construction, repair, and reconfiguration; and
 (C)projects that would be effective in fostering employee skills and enhancing productivity. (2)Timing of award (A)In generalExcept as provided in subparagraph (B), the Administrator shall award grants under this section not later than 120 days after the date of the enactment of the appropriations Act for the fiscal year concerned.
 (B)Reallocation of unused fundsIf a grant is awarded under this section and, for any reason, the grant funds are not used by the grantee, the Administrator may reallocate such unused funds to award another grant under this section.; and
 (2)in subsection (c), by adding at the end the following:  (3)Buy american (A)RequirementA grant provided under this section may be used for a project only if the steel, iron, and manufactured goods used in the project are produced in the United States.
 (B)WaiverThe Administrator may waive subparagraph (A) if the Administrator determines that the waiver would be permitted under section 5323(j)(2) of title 49..
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Maritime Administration Authorization and Enhancement Act for Fiscal Year 2018.
 (b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents. Sec. 2. Authorization of the Maritime Administration. Sec. 3. Removal adjunct professor limit at United States Merchant Marine Academy. Sec. 4. Acceptance of guarantees in conjunction with partial donations for major projects of the United States Merchant Marine Academy. Sec. 5. Authority to pay conveyance or transfer expenses in connection with acceptance of a gift to the United States Merchant Marine Academy. Sec. 6. Authority to participate in Federal, State or other research grants. Sec. 7. Continuing funding for the United States Merchant Marine Academy. Sec. 8. Access to satellite communication devices during Sea Year program. Sec. 9. Assistance for small shipyards and maritime communities. Sec. 10. Domestic maritime centers of excellence. Sec. 11. Determinations on the viability of vessels.  2.Authorization of the Maritime Administration (a)In generalThere are authorized to be appropriated to the Department of Transportation for fiscal year 2018, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $100,802,000, of which—
 (A)$75,751,000 shall be for Academy operations, including— (i)the implementation of section 3514(b) of the National Defense Authorization Act for Fiscal Year 2017, as added by section 8; and
 (ii)staffing, training, and other actions necessary to prevent and respond to sexual harassment and sexual assault; and
 (B)$25,051,000 shall remain available until expended for capital asset management at the Academy. (2)For expenses necessary to support the State maritime academies, $29,550,000, of which—
 (A)$2,400,000 shall remain available until September 30, 2018, for the Student Incentive Program; (B)$3,000,000 shall remain available until expended for direct payments to such academies;
 (C)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
 (D)$1,800,000 shall remain available until expended for training ship fuel assistance; and (E)$350,000 shall remain available until expended for expenses to improve the monitoring of the service obligations of graduates.
 (3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $36,000,000, which shall remain available until expended.
 (4)For expenses necessary to support Maritime Administration operations and programs, $58,694,000. (5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $20,000,000, which shall remain available until expended.
 (6)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which—
 (A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program; and
 (B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program.
 (b)Assistance for small shipyards and maritime communitiesSection 54101(i) of title 46, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking 2015 through 2017 and inserting 2018 through 2020;
 (2)in paragraph (1), by striking $5,000,000 and inserting $7,500,000; and (3)in paragraph (2), by striking $25,000,000 and inserting $27,500,000.
 3.Removal adjunct professor limit at United States Merchant Marine AcademySection 51317 of title 46, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking and at the end; and (B)in paragraph (2), by striking the period at the end and inserting ; and; and
 (2)by striking subsections (c) and (d). 4.Acceptance of guarantees in conjunction with partial donations for major projects of the United States Merchant Marine Academy (a)GuaranteesChapter 513 of title 46, United States Code, is amended by adding at the end the following:
				
					51320.Acceptance of guarantees with gifts for major projects
 (a)DefinitionsIn this section: (1)Major projectThe term major project means a project estimated to cost at least $1,000,000 for—
 (A)the purchase or other procurement of real or personal property; or
 (B)the construction, renovation, or repair of real or personal property.
 (2)Major United States commercial bankThe term major United States commercial bank means a commercial bank that—
 (A)is an insured bank (as defined in section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h)));
 (B)is headquartered in the United States; and (C)has total net assets of an amount considered by the Maritime Administrator to qualify the bank as a major bank.
 (3)Major United States investment management firmThe term major United States investment management firm means—
 (A)any broker or dealer (as such terms are defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c));
 (B)any investment adviser or provider of investment supervisory services (as such terms are defined in section 202 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-2)); or
 (C)a major United States commercial bank that—
 (i)is headquartered in the United States; and (ii)holds for the account of others investment assets in a total amount considered by the Maritime Administrator to qualify the bank as a major investment management firm.
 (4)Qualified guaranteeThe term qualified guarantee, with respect to a major project, means a guarantee that—
 (A)is made by 1 or more persons in connection with a donation for the project of a total amount in cash or securities that the Maritime Administrator determines is sufficient to defray a substantial portion of the total cost of the project;
 (B)is made to facilitate or expedite the completion of the project in reasonable anticipation that other donors will contribute sufficient funds or other resources in amounts sufficient to pay for completion of the project;
 (C)is set forth as a written agreement providing that the donor will furnish in cash or securities, in addition to the donor's other gift or gifts for the project, any additional amount that may become necessary for paying the cost of completing the project by reason of a failure to obtain from other donors or sources funds or other resources in amounts sufficient to pay the cost of completing the project; and
 (D)is accompanied by— (i)an irrevocable and unconditional standby letter of credit for the benefit of the United States Merchant Marine Academy that is in the amount of the guarantee and is issued by a major United States commercial bank; or
 (ii)a qualified account control agreement. (5)Qualified account control agreementThe term qualified account control agreement, with respect to a guarantee of a donor, means an agreement among the donor, the Maritime Administrator, and a major United States investment management firm that—
 (A)ensures the availability of sufficient funds or other financial resources to pay the amount guaranteed during the period of the guarantee;
 (B)provides for the perfection of a security interest in the assets of the account for the United States for the benefit of the United States Merchant Marine Academy with the highest priority available for liens and security interests under applicable law;
 (C)requires the donor to maintain in an account with the investment management firm assets having a total value that is not less than 130 percent of the amount guaranteed; and
 (D)requires the investment management firm, whenever the value of the account is less than the value required to be maintained under subparagraph (C), to liquidate any noncash assets in the account and reinvest the proceeds in Treasury bills issued under section 3104 of title 31.
 (b)Acceptance authoritySubject to subsection (d), the Maritime Administrator may accept a qualified guarantee from a donor or donors for the completion of a major project for the benefit of the United States Merchant Marine Academy.
 (c)Obligation authorityThe amount of a qualified guarantee accepted under this section shall be considered as contract authority to provide obligation authority for purposes of Federal fiscal and contractual requirements. Funds available for a project for which such a guarantee has been accepted may be obligated and expended for the project without regard to whether the total amount of funds and other resources available for the project (not taking into account the amount of the guarantee) is sufficient to pay for completion of the project.
 (d)NoticeThe Maritime Administrator may not accept a qualified guarantee under this section for the completion of a major project until 30 days after the date on which a report of the facts concerning the proposed guarantee is submitted to Congress.
 (e)Prohibition on commingling fundsThe Maritime Administrator may not enter into any contract or other transaction involving the use of a qualified guarantee and appropriated funds in the same contract or transaction..
 (b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, is amended by adding at the end the following:
				51320. Acceptance of guarantees with gifts for major projects..
			5.Authority to pay conveyance or transfer expenses in connection with acceptance of a gift to the
 United States Merchant Marine AcademySection 51315 of title 46, United States Code, is amended by inserting at the end the following:
			
 (f)Payment of expensesThe Maritime Administrator may pay all necessary expenses in connection with the conveyance or transfer of a gift, devise, or bequest accepted under this section..
		6.Authority to participate in Federal, State or other research grants
 (a)Research grantsChapter 513 of title 46, United States Code, as amended by section 3 through 5, is further amended by adding at the end the following:
				
					51321.Grants for scientific and educational research
 (a)Defined termIn this section, the term qualifying research grant is a grant that— (1)is awarded on a competitive basis by the Federal Government (except for the Department of Transportation), a State, a corporation, a fund, a foundation, an educational institution, or a similar entity that is organized and operated primarily for scientific or educational purposes; and
 (2)is to be used to carry out a research project with a scientific or educational purpose.
 (b)Acceptance of qualifying research grantsNotwithstanding any other provision of law, the United States Merchant Marine Academy may compete for and accept qualifying research grants if the work under the grant is to be carried out by a professor or instructor of the United States Merchant Marine Academy.
						(c)Administration of grant funds
 (1)Establishment of accountThe Maritime Administrator shall establish a separate account for administering funds received from research grants under this section.
 (2)Use of grant fundsThe Superintendent shall use grant funds deposited into the account established pursuant to paragraph (1) in accordance with applicable regulations and the terms and conditions of the respective grants.
 (d)Related expensesSubject to such limitations as may be provided in appropriations Acts, appropriations available for the United States Merchant Marine Academy may be used to pay expenses incurred by the Academy in applying for, and otherwise pursuing, a qualifying research grant..
 (b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, as amended by section 4(b), is further amended by adding at the end the following:
				51321. Grants for scientific and educational research..
 7.Continuing funding for the United States Merchant Marine AcademySection 51301 of title 46, United States Code, is amended by adding at the end the following:  (d)Continuing funding (1)In generalOut of any funds in the general fund of the Treasury not otherwise appropriated, there are hereby appropriated such sums as may be necessary for operations of the United States Merchant Marine Academy for any period during which interim or full-year appropriations are not in effect for the United States Merchant Marine Academy, for fiscal year 2018, and for each fiscal year thereafter.
 (2)TerminationAmounts made available for a fiscal year under this subsection shall remain available until the earlier of—
 (A)the enactment into law of an appropriation for such fiscal year (including a continuing appropriation) for such operations); or
 (B)the enactment into law for the Maritime Administration of the applicable regular appropriation for such fiscal year, or continuing appropriations resolution for such fiscal year, without any appropriation for such operations..
 8.Access to satellite communication devices during Sea Year programSection 3514 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)by striking Not later than and inserting the following:  (a)Vessel operator requirementsNot later than; and
 (2)by adding at the end the following:  (b)Satellite phone accessThe Maritime Administrator shall ensure that each student participating in the Sea Year program is provided or has access to a functional satellite communication device. A student may not be denied from using such device whenever the student determines that such use is necessary to prevent or report sexual harassment or assault..
 9.Assistance for small shipyards and maritime communitiesSection 54101 of title 46, United States Code, is amended— (1)by striking subsection (b) and inserting the following:
				
					(b)Awards
 (1)In generalIn providing assistance under the program, the Administrator shall take into account— (A)the economic circumstances and conditions of maritime communities;
 (B)projects that would be effective in fostering efficiency, competitive operations, and quality ship construction, repair, and reconfiguration; and
 (C)projects that would be effective in fostering employee skills and enhancing productivity. (2)Timing of award (A)In generalExcept as provided in subparagraph (B), the Administrator shall award grants under this section not later than 120 days after the date of the enactment of the appropriations Act for the fiscal year concerned.
 (B)Reallocation of unused fundsIf a grant is awarded under this section and, for any reason, the grant funds are not used by the grantee—
 (i)such funds shall remain available until expended; and (ii)the Administrator may—
 (I)use such unused funds to award another grant under this section in the fiscal year concerned; or (II)reallocate such unused funds for grants in a subsequent fiscal year.; and
 (2)in subsection (c), by adding at the end the following:  (3)Buy america (A)In generalNotwithstanding any other provision of law, the Secretary of Transportation shall not obligate any funds authorized to be appropriated to carry out this chapter unless the steel, iron, and manufactured products used in such project are produced in the United States.
 (B)ExceptionsThe provisions of subparagraph (A) shall not apply if the Secretary finds that— (i)their application would be inconsistent with the public interest;
 (ii)such materials and products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (iii)inclusion of domestic material will increase the cost of the overall project by more than 25 percent..
			10.Domestic maritime centers of excellence
 (a)Designation authorityThe Secretary of Transportation is authorized to designate community and technical colleges with a maritime training program and maritime training centers operated by or under the supervision of a State, if located in the United States along the Gulf of Mexico, Atlantic Ocean, Pacific Ocean, Arctic Ocean, Bering Sea, Gulf of Alaska, or Great Lakes, as centers of excellence for domestic maritime workforce training and education.
			(b)Assistance
 (1)TypesThe Secretary may provide to an entity designated as a center of excellence under subsection (a)— (A)technical assistance; and
 (B)surplus Federal equipment and assets. (2)Technical assistanceThe Secretary may provide technical assistance under paragraph (1) to assist an entity designated as a center of excellence under subsection (a) to expand the capacity of the entity to train the domestic maritime workforce of the United States, including by—
 (A)admitting additional students; (B)recruiting and training faculty;
 (C)expanding facilities; (D)creating new maritime career pathways; and
 (E)awarding students credit for prior experience, including military service. 11.Determinations on the viability of vessels (a)In generalNot later than 60 days after the date of enactment of this Act, the Inspector General for the Department of Transportation shall audit the criteria used by the Secretary of Transportation for determinations of the commercial viability of any Maritime Security Program vessel that operates in competition with a domestic trade vessel documented under the laws of the United States.
 (b)ContentsThe audit referred to in subsection (a) shall include a review of the criteria used to make a finding of commercial viability for compliance with section 53102(b)(4)(B) of title 46, United States Code, for all vessels with operating agreements beginning after September 30, 2016.July 24, 2017Reported with an amendment